December 03, 2010


Mr. Stephan B. Rogers
Rogers & Moore
309 Water Street, Suite 114
Boerne, TX 78006


Honorable John H. Fostel
271st District Court Judge
P. O. Box 805
Decatur, TX 76234
Mr. Steven W. Thornton
McCorkle Westerburg & Thornton, PC.
6060 N. Central Expressway, Suite 690
Dallas, TX 75206


Mr. Robert W. Loree
Loree, Hernandez & Lipscomb, PLLC
14607 San Pedro, Suite 125
San Antonio, TX 78232

RE:   Case Number:  09-0432, 09-0433
      Court of Appeals Number:  02-08-00336-CV, 02-08-00342-CV
      Trial Court Number:  07-06-435, 07-06-429

Style:      IN RE  OLSHAN FOUNDATION REPAIR COMPANY, LLC AND OLSHAN
      FOUNDATION REPAIR COMPANY OF DALLAS, LTD.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cristy Fuqua   |
|   |Ms. Stephanie      |
|   |Robinson           |